Citation Nr: 1126053	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for parotidectomy scar.

2.  Entitlement to an evaluation in excess of 10 percent for neuropathic paresthesias, status-post parotidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to May 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, the RO granted a separate 10 percent rating for neuropathic parethesias associated with the service-connected status-post parotidectomy.  As the Veteran is seeking a higher evaluation for his parotidectomy residuals in general, this separate rating is deemed a component of the present appeal.  Accordingly, the issues are as noted on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's parotidectomy scar is characterized by gross asymmetry of his ears and three characteristics of disfigurement.

2.  The Veteran's neuropathic paresthesias, status-post parotidectomy has been manifested by no worse than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for parotidectomy scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2010).

2.  The criteria for an evaluation in excess of 10 percent for neuropathic paresthesias have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 8499-8405 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in October 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

In February 1972, the RO granted service connection for painful, tender scar resulting from a total parotidectomy.  It was evaluated as 10 percent disabling, effective May 14, 1971.  In a February 2005 rating decision, that evaluation was increased to 30 percent, effective January 27, 2004.  In June 2006, the Veteran requested a higher rating.  A January 2007 rating decision continued the 30 percent evaluation.  However, in a September 2007 rating decision, he was awarded a separate 10 percent evaluation for neuropathic paresthesias, status-post parotidectomy, effective June 21, 2006, for his neurologic symptoms, including Frey's Syndrome.  

The Board notes that the Veteran's parotidectomy scar is located on the side of his neck, and is therefore evaluated under Diagnostic Code7800 for disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118.  In order to warrant the next higher evaluation of 50 percent, the scar must be characterized by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or by four or five characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The eight characteristics of disfigurement are: length of 13 or more centimeters; width, at widest part, of at least .6 cm; surface contour elevated or depressed on palpation; adherence to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding 39 square centimeters; abnormal skin texture in an area exceeding 39 square centimeters; loss of underlying soft tissue in an area exceeding 39 square centimeters; or indurated and inflexible skin in an area exceeding 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note 1.  

Private treatment records from September 2006 to October 2006 note the Veteran's complaints of right facial pain, as well as paresthesias over the right jaw and neck.  He experienced sporadic stabbing/burning pain.  No findings referable to the characteristics of disfigurement were indicated.  

The Veteran underwent a VA dental and oral examination in November 2006.  At that time, he reported numbness, tingling, burning, and pain in the area of the scar.  Physical examination revealed no functional dental impairment and no tempromandibular joint noises were heard.  The Veteran had full range of inner incisor motion and no limits in lateral excursion.  There was no loss of mandible or maxilla bone.  This examiner summarized the Veteran's disability as facial soft tissue defect and a 10 cm by 1 cm scar with no functional impairment, but with additional sensory symptoms that were likely due to nerve pathology or damage.  Specifically, there was numbness, tingling, burning, and pain at the scar site, radiating onto the right side of the face and cheek.

Also in November 2006, the Veteran underwent a VA examination of his scar.  The results of this examination included two photographs.  The first photograph appears to show that the Veteran's ears are asymmetrical.  The second shows the Veteran's scar, which consisted of an indented line along his neck, running from his ear under his chin.  The examiner described this scar as lighter in color than the surrounding skin, very tender, and measuring 8 cm by .25 cm.  Another 2 cm depression was noted in front of his right ear.  This examiner concluded that the Veteran's scar was an unsightly defect, but it caused no functional impairment.

The Veteran submitted photographs with his March 2007 notice of disagreement.  These photographs show the unaffected left side of the Veteran's neck and the scar along the right side of his neck, which the Board observes as a narrow, depressed line, curving from his right ear lobe under his chin.  

In a June 2008 letter, the Veteran's coworker, R.A.R., described the Veteran as having "a large section of his face missing" and stated that the Veteran's ears were not symmetric as a result.  He further relayed the Veteran's complaints of pain associated with this scar.

Also, a June 2008 letter from his supervisor, C.B.M., stated that the Veteran had lost "a tremendous amount of time" from work due to doctor appointments and pain related to his disability.

In a June 2008 letter, Dr. S.M.H. stated that, based on a personal examination of the Veteran and photographs, he believed that the scar met the criteria for all eight characteristics of disfigurement.  He did not elaborate.  In this doctor's treatment records from August 2005 to October 2006, he describes the Veteran's scar as tender, painful, and a significant resection of his face.

In June 2009, the Veteran underwent a VA examination.  The examiner described a scar that was 16 cm long, 3 mm wide, located on the right side of the Veteran's neck.  It began in the pre-auricular area and traveled downward.  The scar was flesh colored, smooth surfaced, superficial, and curving.  The Veteran reported pain associated with this scar and the examiner noted that it was tender to palpation.  The examiner found was no skin breakdown, adherence to underlying tissue, limitation of motion, loss of function, underlying soft tissue damage, ulceration, breakdown, underlying tissue loss, elevation, depression, induration, or inflexibility.  

In an August 2009 letter, Dr. R.A.S. noted that the Veteran suffered from right facial pain, which the doctor believed to be neuropathic. 

Based on the evidence described above, the Veteran's parotidectomy scar exhibits no more than three of the characteristics of disfigurement.  As the records vary slightly, the Board will address each of the characteristics of disfigurement based on the specific record most favorable to the Veteran.  The June 2009 examiner measured this scar as 16 cm long, which is much larger than any of the previous measurements, indeed twice as long as the November 2006 examiner measured the same scar.  Similarly, the November 2006 VA dental examiner described this scar as 1 cm wide, which is more than three times the width recorded by any other examiner; including the scar examination performed that same day.  

Viewing all the varying length measurements in the light most favorable to the Veteran, the Board accepts these numbers as accurate and finds a 16 cm by 1 cm scar to satisfy the size requirements for the first two characteristics of disfigurement.  Based on these numbers, the surface area of the scar is 16 square centimeters.  As noted above, the photographs show that the scar makes a visible depression in the Veteran's skin; therefore the third characteristic of disfigurement, surface contour depressed on palpation, is met.  However, the record does not suggest adherence to underlying tissue; thus the fourth characteristic of disfigurement is not met.  While there is disagreement within the record over whether this scar is discolored, the 16 square centimeters surface area is far less than the 39 square centimeter area of hypo- or hyper-pigmentation needed to satisfy the fifth characteristic of disfigurement.  Likewise, although the texture of this scar is described as smooth, the affected area does not meet the 39 square centimeter area requirement for the sixth characteristic of disfigurement.  The seventh and eighth characteristics of disfigurement likewise have a 39 square centimeter requirement.  In this case, however, the record does not show any loss of underlying soft tissue or indurated and inflexible skin.  Thus, neither of these characteristics of disfigurement is found.  Therefore, the Board finds three characteristics of disfigurement.  The Board acknowledges Dr. S.M.H.'s assertion that the Veteran's scar satisfies the requirements of all eight characteristics of disfigurement, but the evidence of record does not support his finding. 

Additionally, the evidence of record shows asymmetry of the Veteran's ears as a result of this scar, but no asymmetry of any other feature or paired set of features has been shown.  

Based on these findings, the Veteran's parotidectomy scar most nearly approximates the criteria for a 30 percent disability evaluation.  Again, in order to qualify for a 50 percent evaluation under Diagnostic Code 7800, the Veteran's scar would need to be characterized by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or by four or five characteristics of disfigurement.  38 C.F.R. § 4.118.  In this veteran's case, that would mean either a gross distortion or asymmetry of an additional feature or pair of features or satisfying the criteria for an additional characteristic of disfigurement.  Neither is supported by the current record.  

The Board has also considered whether a higher evaluation is available under a different diagnostic code.  An evaluation in excess of 30 percent is not available under Diagnostic Codes 7802 or 7804 (there currently is no Diagnostic Code 7803).  38 C.F.R. § 4.118.  Although an evaluation of 40 percent is available under Diagnostic Code 7801 for deep, nonlinear scars not of the head, face, or neck in an area of one square foot or more, that diagnostic code is not appropriate given that the scar in question is on the Veteran's neck.  Id.  All other scars are rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this case, however, the records consistently found no limitation of function, so evaluation under this diagnostic code is not warranted.

The Board is also cognizant of the Veteran's consistent complaints of pain associated with this scar.  Pain is not one of the symptoms considered by Diagnostic Code 7800.  However, this particular symptom formed the basis for his unappealed separate 10 percent evaluation for neuropathic paresthesias, status-post parotidectomy.  Thus, to compensate the Veteran again for the same symptom would be impermissible pyramiding.  See 38 C.F.R. § 4.14.

Turning now to the separate 10 percent rating assigned for neuropathic paresthesias associated with the parotidectomy scar, such is evaluated under Diagnostic Code 8499-8405.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 8405 provides ratings for neuralgia based on complete and incomplete paralysis of the fifth (trigeminal) cranial nerve. Moderate incomplete paralysis warrants a 10 percent rating.  Severe incomplete paralysis warrants a 30 percent evaluation.  Finally, complete paralysis of the fifth cranial nerve is rated as 50 percent disabling.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

Here, the evidence of record fails to demonstrate more than moderate incomplete paralysis of the area in question.  Indeed, there is no indication of total loss of sensation, precluding an evaluation based on complete paralysis.  Rather, a February 2007 neurology consult notes complaints of sensitivity around the scar area.  Moreover, there is no showing of diminished ability to speak.  Additionally, while the Veteran reported some decreased saliva production while eating, he has not shown an inability to chew and swallow food, or engage in other activities of daily living such as to find severe incomplete paralysis.  The Board acknowledges that the numbness has caused the Veteran to cut himself while shaving, as indicated in a February 2007 neurology consult.  However, this is deemed to be encompassed by the 10 percent rating already in effect.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected scar, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

As the evidence of record does not show any distinct time periods where the Veteran's parotidectomy scar exhibited symptoms that would warrant an evaluation in excess of 30 percent, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record indicates that the Veteran is employed.  While the evidence suggests that he has lost time from work due to his service connected disabilities, he remains employed.  Thus, the Board finds that the issue of unemployability has not been raised by the record.


ORDER

Entitlement to an evaluation in excess of 30 percent for parotidectomy scar is denied.

Entitlement to an evaluation in excess of 10 percent for neuropathic paresthesias, status-post parotidectomy is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


